DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-3, 5, 8-11, 23-25, 27, and 30-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 23 include limitations directed towards (emphasis added) “identifying whether the manual longitudinal operation information further comprises a third value representing an extent of braking in operating the brake controller; and in response to the manual longitudinal operation information further comprising the third value representing the extent of braking in operating the brake controller, determining the intervention intention of the driver based on the third value and a fourth value included in the automated longitudinal operation information and representing an extent of braking in operating the brake controller, comprising: in response to the third value being smaller than the fourth value, determining the intervention intention of the driver based on the first value and the second value, comprising: determining the intervention intention of the driver to be the slow intervention in response to a difference between the first value and the second value being between a first threshold and a second threshold and in response to the first value being larger than the second value, the first threshold being smaller than the second threshold.” None of the prior art of record, individually or in combination, teach, in combination with the other claimed elements, the above-recited limitations. A supplemental search proved unfruitful, yielding no results directed towards this limitation in combination with the other claimed elements of the claims with which one of ordinary skill in the art would be motivated to combine with the teachings of the prior art of record. The prior art submitted in the IDS filed 04/20/2022 was also considered, though the prior art was not found to teach the above-recited limitations. In particular, though Bang (US 2016/0298762 A1) is concerned with determining driver intention through the determination of erroneous operation detected via engine RPM variation, vehicle speed variation, and a degree of the angle variation of a steering wheel (see at least [0036] and [0042] of Bang), said determination pertains to driver operation of an accelerator pedal and does not relate to the extent of braking in operation of a brake controller. As such, no combination of Bang with the prior art of record would sufficiently teach the above-recited limitations. Accordingly, independent claims 1 and 23 are considered to be allowable. By extension, dependent claims 2-3, 5, 8-11, 24-25, 27, and 30-33 are allowable due to inheriting the limitations of their corresponding allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662          

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662